 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1115 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Expressing appreciation for the profound dedication and public service of Enrique Kiki Camarena on the 25th anniversary of his death. 
 
 
Whereas in March 1985, Drug Enforcement Administration (DEA) Special Agent Enrique “Kiki” Camarena made the ultimate sacrifice in the fight against illicit drugs; 
Whereas Special Agent Camarena, an 11-year veteran special agent of the DEA, was kidnapped, tortured, and murdered in the line of duty; 
Whereas Special Agent Camarena joined the DEA in June 1974 as an agent with the Calexico, California, District Office; 
Whereas Special Agent Camarena was assigned to the Fresno District Office in September 1977, and transferred to the Guadalajara Resident Office in July 1981; 
Whereas, on February 7, 1985, when leaving the Guadalajara Resident Office to join his wife Geneva for lunch, Special Agent Camarena was surrounded by 5 armed men, forced into a vehicle and taken away; 
Whereas the body of Special Agent Camarena was discovered on March 5, 1985, on a ranch approximately 60 miles southeast of Guadalajara, Mexico; 
Whereas to date, 22 individuals have been indicted in Los Angeles, California, for their roles in the Camarena murder, including former high ranking Mexican Government officials, cartel drug lords, lieutenants, and soldiers; 
Whereas of the 22 individuals indicted in Los Angeles, 8 have been convicted and are imprisoned in the United States, 6 have been incarcerated in Mexico and considered fugitives as a result of outstanding warrants in the United States, 4 are believed deceased, 1 was acquitted at trial, and 3 remain fugitives believed to be residing in Mexico; 
Whereas an additional 25 individuals were arrested, convicted, and imprisoned in Mexico for their involvement in the Camarena murder; 
Whereas the men and women of the DEA will continue to seek justice for the murder of Special Agent Camarena; 
Whereas fugitives Guillermo Chavez-Sanchez and Ricardo Chavez-Sanchez are still wanted as hostile material witnesses in Los Angeles, California; 
Whereas during his 11-year career with the DEA, Special Agent Camarena received 2 Sustained Superior Performance Awards, a Special Achievement Award and, posthumously, the Administrator's Award of Honor, the highest award granted by DEA; 
Whereas prior to joining the DEA, Special Agent Camarena served 2 years in the U.S. Marine Corps, as well as serving as a fireman in Calexico, a police investigator, and a narcotics investigator for the Imperial County Sheriff Coroner; 
Whereas Red Ribbon Week, nationally recognized since 1988 and now the oldest and largest drug prevention program in the Nation, reaching millions of young people each year and celebrated annually from October 23 to 31, was established to help preserve Special Agent Camarena's memory and further the cause for which he gave his life, the fight against drug crime and addiction; and 
Whereas Special Agent Camarena will be remembered as an honorable public servant, his sacrifice should also be a reminder every October during Red Ribbon Week of the dangers associated with drug use and trafficking: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses appreciation for the profound dedication and public service of Enrique “Kiki” Camarena on the 25th anniversary of his death;  
(2)offers its deepest sympathy and appreciation to his wife, Geneva, his three children, Enrique, Daniel, and Erik, and to the entire family, friends, and former colleagues of the Drug Enforcement Administration;  
(3)encourages communities and organizations throughout the United States to commemorate the sacrifice of Special Agent Camarena through the promotion of drug-free communities and participation in drug prevention activities to support healthy, productive, and drug-free lifestyles; and 
(4)directs the Clerk of the House to transmit a copy of this resolution to the family of Enrique “Kiki” Camarena. 
 
Lorraine C. Miller,Clerk.
